The appellant was convicted of burglary of a private residence. The entry was charged to have been accomplished by discharging firearms into a private residence with the intent to commit a felony, namely, the murder of Dewitt Davis. The evidence shows without controversy that the appellant, in the night-time fired into the private residence of one Wilson; that Dewitt Davis was an occupant of the house, and the manner in which the shots were fired, as well as the State's evidence showing the declarations of the appellant at the time the shots were fired, were sufficient to support the jury's finding that the shots were fired with the intent to kill Davis. The appellant admitted shooting, but disclaimed any intent to kill. He claimed that his purpose was to frighten the occupants of the house. The issues were submitted to the jury in a charge to which no objections were addressed; no bills of exceptions appear complaining of the rulings of the trial court; the indictment conforms to the law; the evidence is sufficient; and the judgment must be affirmed. It is so ordered.
Affirmed. *Page 209